MEMORANDUM**
Xiaodong Zhang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) decision denying him asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence. Salaam v. INS, 229 F.3d 1234, 1237-38 (9th Cir.2000) (per curiam). We grant the petition and remand.
The IJ’s adverse credibility determination is not supported by substantial evidence, because the IJ ignored Zhang’s explanations for perceived discrepancies, see Garrovillas v. INS, 156 F.3d 1010, 1013-14 (9th Cir.1998), did not base his findings on evidence in the record, see Salaam, 229 F.3d at 1238, and relied on conjecture and speculation, see Singh v. INS, 292 F.3d 1017, 1024 (9th Cir.2002). Accordingly, we deem Zhang’s testimony credible. See Salaam, 229 F.3d at 1239.
Neither the BIA nor the IJ addressed whether Zhang’s testimony, if credible, would be sufficient to establish eligibility for the relief he requests. We therefore remand to the BIA for proceedings consistent with this memorandum. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.